Exhibit 10.6

Exhibit 10.6: Form of Change In Control Agreement between Hampden Bank, Hampden
Bancorp, Inc. and the individuals listed below

Hampden Bancorp, Inc. and Hampden Bank entered into change in control agreements
with the individuals listed below, which are substantially identical in all
material respects (except as noted below) as the attached Form of Change in
Control Agreement.

Parties to Change In Control Agreement:

Hampden Bancorp, Hampden Bank and Donald F. Anderson

Hampden Bancorp, Hampden Bank and Lynn S. Bunce

Hampden Bancorp, Hampden Bank and Richard L. DeBonis

Hampden Bancorp, Hampden Bank and Michael L. Grandfield

Hampden Bancorp, Hampden Bank and Craig W. Kaylor

Hampden Bancorp, Hampden Bank and William D. Marsh, III

Hampden Bancorp, Hampden Bank and Robert A. Massey

Hampden Bancorp, Hampden Bank and Robert J. Michel (1)

Hampden Bancorp, Hampden Bank and Nancy D. Mirken

Hampden Bancorp, Hampden Bank and Paul M. Mitus

Hampden Bancorp, Hampden Bank and Sheryl L. Shinn

--------------------------------------------------------------------------------

(1)

Mr. Michel’s Change In Control Agreement is substantially identical to Exhibit
10.6 except as to the lump-sum cash payment upon termination, which is equal to
two (2) times the Employee’s average “Annual Compensation” over the five most
recently completed calendar years.

 


--------------------------------------------------------------------------------


 

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is made and entered into by
and between                (the “Employee”), HAMPDEN BANK, a
Massachusetts-chartered savings bank, with its principal administrative office
at 19 Harrison Avenue, Springfield, MA 01102 (the “Bank”), and HAMPDEN BANCORP,
INC., a corporation organized under the laws of the State of Delaware, the
holding company for the Bank (the “Holding Company”), effective as of the latest
date set forth by the signatures of the parties hereto below (the “Effective
Date”).

WHEREAS, it is expected that the Bank and/or the Holding Company from time to
time will consider the possibility of an acquisition by another company or other
change in control. The Board of Directors of the Bank (the “Board”) recognizes
that such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Bank and its shareholders to
assure that the Bank will have the continued dedication and objectivity of the
Employee, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below) of the Bank or the Holding Company.

WHEREAS, the Board believes that it is in the best interests of the Bank and its
shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Bank upon a
Change in Control for the benefit of its shareholders.

WHEREAS, the Board believes that it is imperative to provide the Employee with
certain severance benefits upon Employee’s termination of employment following a
Change in Control that provides the Employee with enhanced financial security
and provides incentive and encouragement to the Employee to remain with the Bank
notwithstanding the possibility of a Change in Control.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained in this Agreement, the parties hereby agree as follows:

1.             TERM OF AGREEMENT. The initial term of this Agreement shall
commence as of the Effective Date and shall continue for two (2) years. The
Board may extend the term of this Agreement for a successive one (1) year term
at the end of the initial term, in its discretion.

2.             AT-WILL EMPLOYMENT. The Bank and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
Massachusetts law at the time of the execution of this Agreement. If the
Employee’s employment terminates (a) for any reason before a Change in Control
(defined below), (b) for Cause (defined below) following a Change in Control,
(c) without Good Reason (defined below) following a Change in Control, or (d) as
a result of the Employee’s Death or Disability (defined below), the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or as may otherwise be available in
accordance with the Bank’s established employee plans and practices or pursuant
to other agreements with the Bank.

2


--------------------------------------------------------------------------------


3.                                       PAYMENTS IN CONNECTION WITH A CHANGE IN
CONTROL.

(a)                                  For purposes of this Agreement, a “Change
in Control” shall mean any of the following events:

(1)                                  MERGER. The Bank or the Holding Company
merges into or consolidates with another entity, or merges another corporation
into the Bank or Holding Company, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Bank or the
Holding Company immediately before the merger or consolidation;

(2)                                  ACQUISITION OF SIGNIFICANT SHARE OWNERSHIP.
There is filed, or is required to be filed, a report on Schedule 13D or another
form or schedule (other than Schedule 13G) required under Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, if the schedule
discloses that the filing person or persons acting in concert has or have become
the beneficial owner of 25% or more of a class of the Bank or the Holding
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Bank or Holding Company voting shares held in a fiduciary capacity
by an entity of which the Bank or the Holding Company directly or indirectly
beneficially owns 50% or more of its outstanding voting securities.

(3)                                  CHANGE IN BOARD COMPOSITION. During any
period of two consecutive years, individuals who constitute the Bank’s or the
Holding Company’s Board of Directors at the beginning of the two-year period
cease for any reason to constitute at least a majority of the Bank’s or the
Holding Company’s Board of Directors; provided, however, that for purposes of
this clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

(4)                                  SALE OF ASSETS. The Bank or the Holding
Company sells to a third party all or substantially all of its assets.

(5)                                  TENDER OFFER. A tender offer is made for
25% or more of the voting securities of the Bank or the Holding Company.

(b)                                 For purposes of this Agreement, “Termination
for Cause” shall mean termination because of, in the good faith determination of
the Board, Employee’s:

(1)                                  Act of dishonesty, falsification of Bank or
Holding Company documents, or other intentional misrepresentation related to
business matters of the Bank or the Holding Company;

(2)                                  Incompetence;

(3)                                  Willful misconduct or action in bad faith;

3


--------------------------------------------------------------------------------


(4)                                  Breach of fiduciary duty;

(5)                                  Failure to substantially perform his stated
duties and obligations to the Bank, including, but not limited to, one or more
acts of gross negligence;

(6)                                  Willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) that reflects
adversely on the reputation of the Bank or the Holding Company, any felony
conviction, any violation of law involving moral turpitude, or any violation of
a final cease-and-desist order;

(7)                                  Commission of any tortious act, unlawful
act or malfeasance that causes or reasonably could cause harm to the Bank or the
Holding Company;

(8)                                  Material breach of any provision of this
Agreement, or the written policies of the Bank and/or Holding Company
(including, but not limited to the Hampden Bank Code of Ethics and Conflict of
Interest Policy); and/or

(9)                                  Violation of the Securities Act of 1933 or
the Securities Exchange Act of 1934.

(c)                                  For purposes of this Agreement, “Good
Reason” shall exist if, without Employee’s express written consent, the Bank or
the Holding Company materially breaches any of its obligations under this
Agreement. Such a material breach shall be deemed to occur upon any of the
following:

(1)                                  A material reduction in Employee’s
responsibilities or authority in connection with his employment with the Bank or
the Holding Company;

(2)                                  Following a Change in Control, any material
reduction in salary or benefits below the amounts Employee was entitled to
receive before the Change in Control; or

(3)                                  A requirement that Employee relocate his
principal business office or his principal place of residence outside of the
area consisting of a thirty-five (35) mile radius from the current main office
of the Bank and any branch of the Bank, or the assignment to Employee of duties
that would reasonably require such a relocation.

Notwithstanding the foregoing, a reduction or elimination of Employee’s benefits
under one or more benefit plans maintained as part of a good faith, overall
reduction or elimination of such plans or benefits, applicable to all
participants in a manner that does not discriminate against Employee (except as
such discrimination may be necessary to comply with law), will not constitute an
event of Good Reason or a material breach of this Agreement, provided that
benefits of the same type or to the same general extent as those offered under
such plans before the reduction or elimination are not available to other
officers of the Bank or any affiliate under a plan or plans in or under which
Employee is not entitled to participate.

(d)                                 For purposes of this Agreement, “Disability”
shall have the same meaning given to such term under the Bank’s Long-Term
Disability plan as in effect from time to time, or, if no such plan is then in
effect, the meaning described in Section 22(c)(3) of the Internal Revenue Code
(the “Code”).

4


--------------------------------------------------------------------------------


(e)                                  In the event that, upon a change in
ownership or control within the meaning of Section 409A(a)(2)(A)(v) of the Code,
Employee is offered employment with the Bank or its successor that is comparable
in terms of compensation and responsibilities, and Employee stays for six (6)
months after the change in ownership or control is completed, Employee shall
receive a lump sum payment in the amount of three (3) months base salary.

(f)                                    TERMINATION. If within the period ending
two (2) years after a Change in Control, (i) the Bank or the Holding Company
terminates Employee’s employment Without Cause (defined in Section 3(b)), or
(ii) Employee voluntarily terminates his employment With Good Reason (defined in
Section 3(c)), the Bank will pay Employee, not later than ten (10) calendar days
after the date of termination of Employee’s employment:

(1)                                  Employee’s base salary through the
effective date of termination, and payment for any accrued but unpaid
compensation;

(2)                                  one lump-sum cash payment equal to one (1)
times Employee’s average “Annual Compensation” over the five (5) most recently
completed calendar years, ending with the year immediately preceding the
effective date of the Change in Control. In determining Employee’s average
“Annual Compensation”, “Annual Compensation” will include base salary and any
other taxable income including, but not limited to, amounts related to the
granting, vesting or exercise of restricted stock or stock option awards,
commissions, bonuses, retirement benefits, director or committee fees and fringe
benefits paid or accrued for Employee’s benefit. Annual compensation will also
include profit sharing, Employee stock ownership plan and other retirement
contributions or benefits, including to any tax-qualified plan or arrangement
(whether or not taxable) made or accrued on behalf of Employee for such year;
and

(3)                                  directly, or by reimbursing the Employee
for, the monthly premium for continuation coverage under the Bank’s health,
dental and disability insurance plans, to the same extent that such insurance is
provided to persons currently employed by the Bank, provided that the Employee
makes a timely election for such continuation coverage under the Consolidate
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The “qualifying event”
under COBRA shall be deemed to have occurred on the termination date. The Bank’s
obligation under this paragraph shall end 18 months after the termination date
or at such earlier date as the Employee becomes eligible for comparable coverage
under another employer’s group coverage. The Employee agrees to notify the Bank
promptly and in writing of any new employment and to make full disclosure to the
Bank of the health and dental insurance coverage available to him through such
new employment.

(g)                                 VOLUNTARY RESIGNATION; TERMINATION FOR
CAUSE. If the Employee’s employment terminates by reason of the Employee’s
voluntary resignation (and is not for Good Reason), or if the Employee is
terminated for Cause, then the Employee shall not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Bank’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Bank.

5


--------------------------------------------------------------------------------


(h)                                 DISABILITY; DEATH. If the Bank terminates
the Employee’s employment as a result of the Employee’s Disability, or such
Employee’s employment is terminated due to the death of the Employee, then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Bank’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Bank.

4.                                       LIMITATION ON PAYMENTS. In the event
that the severance and other benefits provided for in this Agreement or
otherwise payable to the Employee (i) constitute “parachute payments” within the
meaning of Section 280G of the Code and (ii) but for this Section 4, would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Employee’s severance benefits shall be either:

(a)                                  delivered in full, or

(b)                                 delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal.
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Bank and the
Employee otherwise agree in writing, any determination required under this
Section 4 shall be made in writing by the Bank’s independent public accountants
immediately prior to Change in Control (the “Accountants”), whose determination
shall be conclusive and binding upon the Employee and the Bank for all purposes.
For purposes of making the calculations required by this Section 1, the
accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Bank and
the Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Bank shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4.

5.                                       CONFIDENTIALITY AND NON-SOLICITATION.

(a)                                  CONFIDENTIALITY.

(1)                                  “Confidential Information” is information
however delivered, disclosed, or discovered during the term of Employee’s
employment, which Employee has, or in the exercise of ordinary prudence should
have, reason to believe is confidential, or which the Bank designates as
confidential including, but not limited to:

(i)                                     BANK INFORMATION: Bank or Holding
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to: research, processes, pricing strategies,
communication strategies, sales strategies, sales literature, sales contracts,
product plans, products, inventions, methods, services, computer codes or
instructions, software and software documentation, equipment, costs, customer
lists, business studies, business procedures, finances and other business
information disclosed to Employee

6


--------------------------------------------------------------------------------


by the Bank or the Holding Company, either directly or indirectly in writing,
orally or by drawings or observation of parts or equipment and such other
documentation and information as is necessary in the conduct of the business of
the Bank and/or the Holding Company; and

(ii)                                  THIRD PARTY INFORMATION: confidential or
proprietary information received by the Bank or the Holding Company from third
parties.

(2)                                  The Bank’s failure to mark any of the
Confidential Information as confidential or proprietary will not affect its
status as Confidential Information.

(3)                                  Employee also agrees that the terms,
conditions and subject matter of this Agreement are considered Confidential
Information.

(4)                                  Confidential Information does not include
information that has ceased to be confidential by reason of any of the
following: (i) was in Employee’s possession prior to the date of his or her
initial employment with the Bank, provided that such information is not known by
Employee to be subject to another confidentiality agreement with, or other
obligation of secrecy to, the Bank, the Holding Company, or another party; (ii)
is generally available to the public and became generally available to the
public other than as a result of a disclosure in violation of this Agreement;
(iii) became available to Employee on a non-confidential basis from a third
party, provided that such third party is not known by Employee to be bound by a
confidentiality agreement with, or other obligation of secrecy to, the Bank, the
Holding Company, or another party or is otherwise prohibited from providing such
information to Employee by a contractual, legal or fiduciary obligation; or (iv)
Employee is required to disclose pursuant to applicable law or regulation (as to
which information, Employee will provide the Bank with prior notice of such
requirement and, if practicable, an opportunity to obtain an appropriate
protective order).

(5)                                  Employee shall not, either during or after
the termination of his or her employment with the Bank, communicate or disclose
to any third party the substance or content of any Confidential Information
(defined above), or use such Confidential Information for any purpose other than
the performance of Employee’s obligations hereunder. Employee acknowledges and
agrees that any Confidential Information obtained by Employee during the
performance of his or her employment concerning the business or affairs of the
Bank, or any subsidiary, affiliate or joint venture of the Bank is the property
of the Bank, or such subsidiary, affiliate or joint venture of the Bank, as the
case may be.

(6)                                  Employee agrees to return all Confidential
Information, including all copies and versions of such Confidential Information
(including, but not limited to, information maintained on paper, disk, CD-ROM,
network server, or any other retention device whatsoever) and other property of
the Bank, to the Bank within two (2) business days of his or her separation from
the Bank (regardless of the reason for the separation).

7


--------------------------------------------------------------------------------


(7)                                  RECOGNITION OF GOOD WILL. Employee further
recognizes and acknowledges that in the course of employment he is and will be
introduced to customers and others with important relationships to the Bank.
Employee acknowledges and agrees that any and all “goodwill” associated with any
existing or prospective customer, account or business partner belongs
exclusively to the Bank including, but not limited to, any goodwill created as a
result of direct or indirect contacts or relationships between Employee and any
existing or prospective customers, accounts, business partners and other key
relationships of the Bank.

(b)                                 NON-SOLICITATION. In view of the covenants
above, and as a material inducement to the Bank to enter into this Agreement and
to pay to Employee the compensation stated in Section 3, Employee agrees that
during his employment and for a period of six (6) months thereafter (the
“Non-Solicitation Period”), Employee shall not, either individually or on behalf
of or through any third party, directly or indirectly, engage in the following
activities:

(1)                                  CUSTOMER, CLIENT AND VENDOR
NON-SOLICITATION. Solicit, divert, appropriate or take away, or attempt to
solicit, divert, appropriate or take away, the business or patronage of any of
the clients, customers or vendors of the Bank that were clients, customers or
vendors of the Bank while Employee was employed by the Bank and that were
serviced by Employee, or prospective clients, customers or vendors with which
Employee had written or oral communications while Employee was employed by the
Bank.

(2)                                  EMPLOYEE NON-SOLICITATION. Hire, retain,
recruit, entice, induce, solicit or encourage any employee or consultant to
terminate their employment with, or otherwise cease their relationship with, the
Bank or its parent, subsidiaries or affiliates. This section 5(c)(2) shall
prohibit the aforesaid actions by Employee with respect to any person both while
such person is a current employee or consultant of the Bank or such related
entities, and for the ninety (90) day period after such person’s employment or
consultancy with the Bank terminates.

The terms of this Section 5 of the Agreement are in addition to, and not in lieu
of, any other contractual, statutory or common law obligations that Employee may
have relating to the protection of the Bank’s Confidential Information or its
property. The terms of this section shall survive indefinitely Employee’s
employment with the Bank, provided that the Confidential Information of the Bank
remains confidential and is not a matter of public knowledge.

6.                                       POST-TERMINATION OBLIGATIONS. Any and
all payments and benefits due to Employee under this Agreement are subject to
his compliance with Section 5 of this Agreement. Upon a good faith finding by
the Board that Employee breached Section 5 of this Agreement, the Bank shall be
excused from making any and all payments under this Agreement and Employee shall
return to the Bank all previous payments made to him under this Agreement.

7.                                       SUCCESSORS.

(a)                                  SUCCESSOR TO BANK. The Bank shall require
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business or
assets of the Bank or the Holding Company, expressly and unconditionally to
assume

8


--------------------------------------------------------------------------------


and agree to perform the Bank’s obligations under this Agreement, in the same
manner and to the same extent that the Bank would be required to perform if no
such succession or assignment had taken place.

(b)                                 SUCCESSOR TO THE EMPLOYEE. Neither this
Agreement nor any right or interest hereunder will be assignable or transferable
by the Employee, his beneficiaries or legal representatives, except by will or
by the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by the Employee’s legal personal representative.

8.                                       NOTICES.

All notices, requests, demands and other communications in connection with this
Agreement shall be made in writing and shall be deemed to have been given when
delivered by hand or 48 hours after mailing at any general or branch United
States Post Office, by registered or certified mail, postage prepaid, addressed
to the Bank at its principal business offices and to Employee at his home
address as maintained in the records of the Bank.

9.                                       SOURCE OF PAYMENTS. All payments
provided in this Agreement shall be paid in from the general funds of the Bank.
In the event, however, that the Bank is unable to make such payments to the
Employee, such amounts shall be paid or provided by the Holding Company.

10.                                 MISCELLANEOUS PROVISIONS.

(a)                                  NO DUTY TO MITIGATE. The Employee shall not
be required to mitigate the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other source.

(b)                                 WAIVER. No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by the Employee and by an authorized officer
of the Bank (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time. Further, the Bank’s waiver
of its right to enforce similar conditions or provisions in another employee’s
agreement (employment or other) shall not operate as a waiver of its right to
enforce any of the conditions or provisions in this Agreement.

(c)                                  ENTIRE AGREEMENT. This Agreement
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior undertakings and agreements of the parties.

(d)                                 CHOICE OF LAW; ENFORCEABILITY; WAIVER OF
JURY TRIAL.

(1)                                  THE LAW OF MASSACHUSETTS APPLIES TO THIS
AGREEMENT. This Agreement and all transactions contemplated by this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the Commonwealth of Massachusetts, without regard to principles of
conflicts of law.

(2)                                  ANY DISPUTE REGARDING THIS AGREEMENT WILL
TAKE PLACE IN MASSACHUSETTS. The Parties agree that this Agreement shall be
enforced by the Business Litigation

9


--------------------------------------------------------------------------------


 

Session of the Massachusetts Superior Court located in Suffolk County, which
retains exclusive jurisdiction and venue for any actions or proceedings, demand,
claim or counterclaim relating to, or arising under, the terms and provisions of
this Agreement, or to its breach. The Parties further acknowledge that material
witnesses and documents would be located in Massachusetts.

 

(e)           SEVERABILITY. If a court of competent jurisdiction determines that
any portion of this Agreement is illegal, invalid or unenforceable, then that
portion shall be considered to be removed from the Agreement and it shall not
affect the legality, validity or enforceability of the remainder of the
Agreement and the remainder of the Agreement shall continue in full force and
effect. Similarly, if the scope of any restriction or covenant contained herein
should be or become too broad or extensive to permit enforcement thereof to its
full extent, then the court is specifically authorized by the parties to enforce
any such restriction or covenant to the maximum extent permitted by law, and
Employee hereby consents and agrees that the scope of any such restriction or
covenant may be modified accordingly in any judicial proceeding brought to
enforce such restriction or covenant.

(f)            WITHHOLDING. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(g)           COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


 

SIGNATURES

IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on           , 2007.

ATTEST:

 

HAMPDEN BANK

 

 

 

 

 

By:

 

 

 

 

Corporate Secretary

 

 

For the Entire Board of Directors

 

 

 

ATTEST:

 

HAMPDEN BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

Corporate Secretary

 

 

For the Entire Board of Directors

 

 

 

WITNESS:

 

EMPLOYEE:

 

 

 

 

 

 

Corporate Secretary

 

 

 

11


--------------------------------------------------------------------------------